Filed 9/15/22 P. v. Rodriguez CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                  B316391

         Plaintiff and Respondent,                           Los Angeles County
                                                             Super. Ct. No. BA477061
         v.

GUSTAVO ALEXANDER
RODRIGUEZ,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. David R. Fields, Judge. Affirmed.

      Carlos Ramirez, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Noah P. Hill and Heidi Salerno,
Deputy Attorneys General, for Plaintiff and Respondent.
                      _________________________
       A jury convicted Gustavo Alexander Rodriguez of several
offenses, including kidnapping and making criminal threats
against a four-year-old child. The court sentenced Rodriguez
to an aggregate term of 13 years in prison, which included
the high terms on two counts. On appeal, Rodriguez contends
his case must be remanded for resentencing in accordance
with Senate Bill No. 567 (2021–2022 Reg. Sess.) (SB 567)
and Assembly Bill No. 124 (2021–2022 Reg. Sess.) (AB 124).
We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND1
       Rodriguez dated Justin R.’s mother, Kenia R. Rodriguez
was jealous of Justin’s father, Francisco Ortuna, whom Kenia
had previously dated. Rodriguez and Kenia ended their
relationship in January 2019.
       Sometime after breaking up, Kenia agreed to give
Rodriguez a ride. Kenia planned to drop Rodriguez off after
she made a stop to pick up a payment for a clothing sale.
When Kenia got out of the car to go to the door of the residence,
Rodriguez moved into the driver’s seat and drove away in
the car with Justin, who was four years old at the time.
       Rodriguez told Kenia he would “give [her] the kid back”
if she “turn[ed] [Ortuna] in to [Rodriguez].” He told her, “We’re
going to make an exchange.” Rodriguez instructed Kenia to
“call him once [Ortuna] was with [her].” He said “he already
[had] a toy with two sweets, one for Justin’s father and one



1     We take judicial notice of the record in Rodriguez’s prior
appeal in the same case, People v. Rodriguez (July 16, 2021,
B304602) [nonpub. opn.]. (Evid. Code, §§ 452, subd. (d), 459,
subd. (a).)




                                 2
for [her].” Rodriguez “later” told Kenia that the “toy” was
“a weapon” and the “sweets” were “[t]wo bullets.”
       Kenia “was calling [Rodriguez] constantly.” Rodriguez
told her if he “saw any police movement” he was “going to send
[her] the kid’s first little finger so that [she] could see that he
was not playing and that he would send [her] the other little
finger later.” Kenia “begged” Rodriguez “for seven hours.” At
some point, Rodriguez picked up Kenia, telling her “he was
going to give me my boy.” Justin apparently was at a Burger
King with Rodriguez’s older daughter.
       Kenia arrived at the Burger King and found Justin with
Rodriguez’s daughter. Justin started to cry and said, “ ‘Mom,
don’t let me go because [Rodriguez] said to me that he was going
to cut this little finger and that he was going to send it to you.
And then that he was going to cut this one. And then this one.
And that if you didn’t bring my dad, he was going to cut my
head off and he was going to send it to you in a wooden box.
And I am very scared. I don’t want anything to happen to my
daddy.’ ”
       The People charged Rodriguez with a number of crimes,
including kidnapping Justin (count 1) and criminal threats
against Justin (count 2). The case went to trial in December
2019. The jury convicted Rodriguez on all but one charged count.
       The court sentenced Rodriguez to 13 years and 8 months
in prison, plus 180 days in jail. The sentence included the high
term of 11 years on count 1 (kidnapping Justin), and a concurrent
high term of three years on count 2 (criminal threats against
Justin), which the court stayed under Penal Code section 654.2
The court explained the basis for imposing the high terms as

2     Undesignated statutory references are to the Penal Code.




                                3
follows: “[T]his case involved both a threat of great bodily harm
and a high degree of cruelty, viciousness, and callousness, and
I don’t say these words lightly. This was a vicious act, just cruel
and inhumane . . . . [¶] [T]he fact that he would threaten to cut
the child’s fingers off one at a time and send them to the mother
if he didn’t get the father, and then he threatened to cut his
head off and send it to the mother in a box. I mean, how much
more vicious can you get? That’s horrible, despicable. It’s
unforgivable, and I think that that’s—that’s just powerful,
overwhelming callousness and disregard for human decency.”
The court also noted the victim was “particularly vulnerable.”
       Rodriguez appealed, and we overturned the conviction
on one of the counts. On remand, the trial court dismissed
that count and resentenced Rodriguez to an aggregate term
of 13 years. The court again imposed the high terms on counts
1 and 2 for the “reasons stated” at the original sentencing.3
       Rodriguez timely appealed.
                            DISCUSSION
1.     Remand is not required for resentencing under
       SB 567
       At the time the trial court sentenced Rodriguez, section
1170 provided that “[w]hen a judgment of imprisonment is to be
imposed and the statute specifies three possible terms, the choice
of the appropriate term shall rest within the sound discretion
of the court.” (Former § 1170, subd. (b).) Under this provision,
the trial court was free to impose an upper term sentence
based on any aggravating circumstances it deemed significant,
so long as they were reasonably related to the decision being
made. (People v. Moberly (2009) 176 Cal.App.4th 1191, 1196.)

3     The court stayed the sentence on count 2 under section 654.




                                 4
“An aggravating circumstance is a fact that makes the offense
‘distinctively worse than the ordinary.’ ” (People v. Black (2007)
41 Cal.4th 799, 817.) The California Rules of Court provide
a non-exhaustive list of aggravating circumstances, including
that the crime involved a threat of great bodily harm, the
victim was particularly vulnerable, and the crime involved acts
disclosing a high degree of cruelty, viciousness, or callousness.
(Cal. Rules of Court, rule 4.421.)
       While Rodriguez’s appeal was pending, SB 567 went
into effect. It restricts a trial court’s discretion to impose an
upper term sentence. Effective January 1, 2022, “[t]he court
may impose a sentence exceeding the middle term only when
there are circumstances in aggravation of the crime that justify
the imposition of a term of imprisonment exceeding the middle
term, and the facts underlying those circumstances have been
stipulated to by the defendant, or have been found true beyond
a reasonable doubt at trial by the jury or by the judge in a
court trial.” (§ 1170, subd. (b)(2).)
       The parties agree, as do we, that because Rodriguez’s case
was not yet final when SB 567 went into effect, he is entitled
to the retroactive benefit of the ameliorative legislation. (See
In re Estrada (1965) 63 Cal.2d 740, 744–745; People v. Flores
(2022) 73 Cal.App.5th 1032, 1039; People v. Garcia (2022) 76
Cal.App.5th 887, 902.) The parties disagree, however, as to the
proper disposition. Rodriguez insists that, because the trial court
relied on aggravating circumstances not stipulated to or found
true by the jury when imposing the upper terms on counts 1
and 2, we must remand the case for resentencing. The Attorney
General insists remand is not necessary because the trial court’s
failure to apply the new law is harmless.




                                 5
       “[W]here a sentencing factor must be found true by a jury
beyond a reasonable doubt and the court fails to submit that
factor to the jury, the error in the court’s reliance on that fact
may be subject to harmless error review as to whether the lack
of a finding by the jury was prejudicial . . . . ‘Such an error
does not require reversal if the reviewing court determines
it was harmless beyond a reasonable doubt, applying the test
set forth in Chapman v. California (1967) 386 U.S. 18 . . . .
The failure to submit a sentencing factor to a jury may be
found harmless if the evidence supporting that factor is
overwhelming and uncontested, and there is no “evidence
that could rationally lead to a contrary finding.” ’ ” (People v.
Lopez (2022) 78 Cal.App.5th 459, 465 (Lopez).)
       Here, the trial court cited three aggravating circumstances
in support of its decision to impose an upper term sentence on
counts 1 and 2: (1) Justin was particularly vulnerable, (2) the
crime involved a threat of great bodily harm, and (3) the crime
involved a high degree of cruelty, viciousness, and callousness.
As to the first circumstance, determining whether a victim was
particularly vulnerable often requires an imprecise quantitative
or comparative evaluation of the facts. (People v. Sandoval
(2007) 41 Cal.4th 825, 840.) In this case, however, it is beyond
dispute that Justin’s young age—four years old—made him
particularly vulnerable. (See id. at p. 842 [“clear-cut” instances
of victim vulnerability include when the victim was elderly, very
young, or disabled].) Accordingly, we can confidently conclude
the jury would have found this aggravating circumstance true.
       The same is true of the second and third aggravating
circumstances. The evidence shows Rodriguez threatened to
cut off Justin’s fingers one by one and then send them to his




                                6
mother. Rodriguez also threatened that, if Kenia did not deliver
Justin’s father, Rodriguez would cut off Justin’s head and send it
to his mother in a wooden box. In doing so, Rodriguez essentially
conveyed to the young child that he could avoid physical harm
only if his father suffered harm instead. Based on this evidence,
which the jury plainly believed in convicting Rodriguez, any
reasonable person would conclude the crimes involved a threat of
great bodily harm as well as a high degree of cruelty, viciousness,
and callousness.
        Because it is beyond a reasonable doubt that the jury
would have found true all three aggravating circumstances
on which the trial court relied, remand for resentencing is not
necessary. (Lopez, supra, 78 Cal.App.5th at p. 465.)
2.      Remand is not required for resentencing under
        AB 124
        Effective January 1, 2022, AB 124 amended section 1170
to provide: “[U]nless the court finds that the aggravating
circumstances outweigh the mitigating circumstances that
imposition of the lower term would be contrary to the interests
of justice, the court shall order imposition of the lower term if
any of the following was a contributing factor in the commission
of the offense: [¶] (A) The person has experienced psychological,
physical, or childhood trauma, including, but not limited to,
abuse, neglect, exploitation, or sexual violence.” (§ 1170, subd.
(b)(6).)
        As we understand his argument, Rodriguez contends his
case must be remanded for resentencing under AB 124 because
it is likely that trauma was a contributing factor in the crimes.
We agree with Rodriguez that AB 124 applies to his case. (See
People v. Banner (2022) 77 Cal.App.5th 226, 240 [AB 124 applies




                                 7
retroactively to all nonfinal cases on appeal].) Remand, however,
is not required. The record contains no evidence that Rodriguez
suffered any trauma, let alone evidence showing trauma was
a contributing factor in the commission of the offenses. Nor
do we agree with Rodriguez’s cursory suggestion that it is likely
he suffered trauma in light of his unknown citizenship status and
indigency. Rodriguez, moreover, had an incentive to develop the
record on this issue because trauma was a recognized mitigating
circumstance when the court sentenced him. (See Cal. Rules of
Court, rule 4.423(c) [a trial court may consider any circumstances
in mitigation that reasonably relate to the defendant or the
crime]; In re Lucas (2004) 33 Cal.4th 682, 729 [the defendant’s
history of childhood trauma provided “powerful mitigation
evidence”].) His failure to do so demonstrates that remand
would be an idle act. (See People v. McDaniels (2018) 22
Cal.App.5th 420, 425 [remand is not required if it would be
an idle act]; cf. People v. Frahs (2020) 9 Cal.5th 618, 640 [remand
for a mental health diversion eligibility hearing was warranted
where the record affirmatively disclosed that the defendant
appeared to meet an eligibility requirement for diversion].)




                                 8
                          DISPOSITION
     The judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       EGERTON, J.

We concur:




             LAVIN, Acting P. J.




             ADAMS, J.





      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                   9